Citation Nr: 0500546	
Decision Date: 01/10/05    Archive Date: 01/19/05

DOCKET NO.  99-12 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for right knee 
condition.

2.  Entitlement to service connection for left knee 
condition.

3.  Entitlement to service connection for eye condition.  

4.  Entitlement to service connection for right ear hearing 
loss.

5.  Entitlement to service connection for left ear hearing 
loss.

6.  Entitlement to service connection for head trauma 
manifested by knot on head, tinnitus, and blackouts. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the Army from June 1966 
to February 1967. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 1999 rating decision of the New York, New 
York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran had a Travel Board hearing at the RO with the 
undersigned Judge in October 2004.  

The issues of entitlement to service connection for a left 
knee condition, entitlement to service connection for an eye 
condition, and entitlement to service connection for 
residuals of head trauma are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claims has been developed and obtained, and 
all due process concerns as to the development of his claims 
before the Board at this time have been addressed.  

2.  A right knee disability of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  

3.  Right ear hearing does not produce an auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz that is 40 decibels or greater; or auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
or 4000 Hertz that are 26 decibels or greater; or speech 
recognition scores using the Maryland CNC Test that are less 
than 94 percent.  

4. Left ear hearing loss of unspecified etiology is first 
shown more than one year after the veteran's separation from 
service, and is not shown to be related to that service.  


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2004).

2.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).

3.  Left ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  Also, 
certain disorders may be presumed to have been incurred 
during service when manifested to a compensable degree within 
a specified time (usually one year) following separation from 
service.  See 38 C.F.R. §§ 3.307, 3.309 (2004).  

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

Under 38 C.F.R. § 3.385, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2004).

Entitlement to Service Connection for Right Knee Condition

The veteran contends that he currently suffers from a right 
knee condition due to rappelling from helicopters during 
active service. After a review of the evidence, the Board 
finds that his contentions are not supported by the record, 
and that his claim for entitlement to service connection for 
a right knee condition must fail.

The veteran's service medical records as well as VA 
outpatient treatment records are void of any complaint, 
diagnosis, or treatment for a right knee condition.

In a June 1998 VA examination report, the veteran complained 
of knee pain.  The examiner listed a diagnosis of mild 
bilateral degenerative arthritis of the knees.  Range of 
motion test results were listed as extension - 0 degrees and 
flexion - 140 degrees with no instability for the right knee.  
A June 1998 X-ray report listed an impression of mild 
bilateral degenerative change with no joint effusions and 
calcifications at the inferior aspect of the left patellar 
tendon. 

In a September 2003 VA examination report, the examiner noted 
that the veteran's claims file had been reviewed and listed a 
diagnosis of osteoarthritis of bilateral knees.  The examiner 
further detailed that the veteran's right knee range of 
motion was measured as extension - 0 degrees and flexion - 
130 degrees with stability within normal limits.  

In considering the veteran's service connection claim, the 
Board acknowledges the veteran's complaints that he suffers 
from a right knee condition due to events incurred during 
active service.  The veteran's opinion alone cannot meet the 
burden imposed by 38 C.F.R. §§ 3.303 with respect to the 
relationship between events incurred during service and his 
current complaints of a right knee condition.  See Moray v. 
Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Rather, the statements 
given by the veteran qualify as lay evidence.  Lay evidence 
is considered competent if it is provided by a person who has 
knowledge of facts or circumstances and who can convey 
matters that can be observed and described by a layperson.  
See 38 C.F.R. § 3.159(a)(2) (2004).  Competent medical 
evidence is evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions.  See 38 C.F.R. § 
3.159(a)(1) (2004).  

In this case, service medical records do not reflect that the 
veteran suffered from any type of right knee disability while 
in active service.  In addition, the veteran's current 
complaints of a right knee disability -- diagnosed as mild 
degenerative arthritis or osteoarthritis -- are first noted 
in the record in 1998, almost 20 years after the veteran's 
separation from active service.  Finally, the record does not 
contain competent medical evidence that links the veteran's 
right knee disability to his military service.  The Board 
concludes, therefore, that the preponderance of the evidence 
is against this claim.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Entitlement to Service Connection for Right Ear Hearing Loss

The veteran contends that he currently suffers from right ear 
hearing loss as a result of in-service noise exposure, and 
that service connection for his right ear hearing loss 
disability is appropriate. After a review of the evidence, 
the Board finds that the record does not supports his 
contentions, and that service connection for right ear 
hearing loss is not warranted. 

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of right ear hearing loss.  
The veteran's service medical records contain audiogram 
reports from throughout his period of active duty.  In the 
May 1966 enlistment examination report, the veteran's ears 
were marked as normal. Audiometric testing listed pure tone 
thresholds for the veteran's right ear as 0 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 0 decibels at 2,000 hertz; 
no record of decibels at 3,000 hertz; and 0 decibels at 4,000 
hertz.  In the February 1967 separation examination report, 
the veteran's ears were marked as normal. Audiometric testing 
listed pure tone thresholds for the veteran's right ear as 0 
decibels at 500 hertz; 0 decibels at 1,000 hertz; 5 decibels 
at 2,000 hertz; no record of decibels at 3,000 hertz; and 5 
decibels at 4,000 hertz.

Neither June 1998 nor September 2003 VA audiological 
examination reports show that the veteran meets the criteria 
for hearing loss disability for VA purposes under 38 C.F.R. § 
3.385 in his right ear.  

In June 1998, the pure tone thresholds for the veteran's 
right ear were 15 decibels at 500 hertz; 15 decibels at 1,000 
hertz; 20 decibels at 2,000 hertz; 30 decibels at 3,000 
hertz; and 25 decibels at 4,000 hertz.  The veteran had a 94 
percent speech recognition score in his right ear.  See 38 
C.F.R. § 3.385 (2004).  The examiner noted that the veteran 
had right ear hearing threshold levels that were within 
normal limits with a slight dip at 4000 hertz in his right 
ear.

In September 2003, the pure tone thresholds for the veteran's 
right ear were 20 decibels at 500 hertz; 20 decibels at 1,000 
hertz; 20 decibels at 2,000 hertz; 20 decibels at 3,000 
hertz; and 15 decibels at 4,000 hertz.  The veteran had a 94 
percent speech recognition score in his right ear.  See 38 
C.F.R. § 3.385 (2004).  The examiner noted that the veteran 
had right ear hearing threshold levels that were within 
normal limits.

The evidence of record does not show current right ear 
hearing loss as defined in 38 C.F.R. § 3.385 (2004).  
Consequently, the Board concludes that the veteran's claim of 
service connection for right ear hearing loss must be denied.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Entitlement to Service Connection for Left Ear Hearing Loss

The veteran contends that he currently suffers from left ear 
hearing loss as a result of in-service noise exposure, and 
that service connection for his left ear hearing loss 
disability is appropriate. After a review of the evidence, 
the Board finds that the record does not support his 
contentions, and that service connection for left ear 
sensorineural hearing loss is not warranted.  

The veteran's service medical records do not show any 
complaint, treatment, or diagnosis of left ear hearing loss.  
The veteran's service medical records contain audiogram 
reports from throughout his period of active duty.  In the 
May 1966 enlistment examination report, the veteran's ears 
were marked as normal. Audiometric testing listed pure tone 
thresholds for the veteran's left ear as 0 decibels at 500 
hertz; 0 decibels at 1,000 hertz; 0 decibels at 2,000 hertz; 
no record of decibels at 3,000 hertz; and 15 decibels at 
4,000 hertz.  In the February 1967 separation examination 
report, the veteran's ears were marked as normal. Audiometric 
testing listed pure tone thresholds for the veteran's left 
ear as 0 decibels at 500 hertz; 0 decibels at 1,000 hertz; 5 
decibels at 2,000 hertz; no record of decibels at 3,000 
hertz; and 5 decibels at 4,000 hertz.

Both June 1998 and September 2003 VA audiological examination 
reports show that the veteran meets the criteria for hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385 in 
his left ear.  In June 1998, the pure tone thresholds for the 
veteran's left ear were 25 decibels at 500 hertz; 25 decibels 
at 1,000 hertz; 35 decibels at 2,000 hertz; 40 decibels at 
3,000 hertz; and 45 decibels at 4,000 hertz.  The veteran had 
an 88 percent speech recognition score in his left ear.  See 
38 C.F.R. § 3.385 (2004).  The examiner noted that the 
veteran had left ear mild high frequency sensorineural 
hearing loss.  In September 2003, the pure tone thresholds 
for the veteran's left ear were 40 decibels at 500 hertz; 35 
decibels at 1,000 hertz; 35 decibels at 2,000 hertz; 45 
decibels at 3,000 hertz; and 45 decibels at 4,000 hertz.  The 
veteran had a 60 percent speech recognition score in his left 
ear.  See 38 C.F.R. § 3.385 (2004).  The examiner noted that 
the veteran had mild sloping to moderately severe 
sensorineural hearing loss in his left ear.  In the 
examination report, the examiner opined that based on 
documentation of normal hearing at the time of the veteran's 
discharge from active service, it is not likely that the 
veteran's current hearing loss and subjective tinnitus are 
due to military service.  

The Board acknowledges that the June 1998 and September 2003 
VA examination reports show that the veteran has a hearing 
loss disability for VA purposes under 38 C.F.R. § 3.385 in 
his left ear.  However, in the September 2003 VA examination 
report, the examiner opined that based on documentation of 
normal hearing at the time of the veteran's discharge from 
active service, it is not likely that the veteran's current 
hearing loss and subjective tinnitus are due to military 
service.  The examiner did not find that the veteran's 
current hearing loss disability was due to noise exposure 
that occurred during active service. None of the competent 
medical evidence of record indicates that the veteran's 
current left ear hearing loss disability is related to noise 
exposure during his period of active service. Based upon the 
evidence discussed above, the Board concludes that the 
evidence is insufficient to link the veteran's current left 
ear hearing loss with any claimed inservice noise exposure. 
Consequently, the veteran's claim of service connection for 
left ear hearing loss must be denied.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II. VCAA 

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (holding that both the statute, 
38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  In 
addition, this "fourth element" of the notice requirement 
comes directly from the language of 38 C.F.R. § 3.159(b)(1).  

The Board notes that that the RO sent the veteran letters in 
October 2002 and September 2003 as well as issued a 
supplemental statement of the case (SSOC) in January 2004.   

The Board finds that the VCAA notice requirements have been 
satisfied with respect to the veteran's claims for 
entitlement to service connection for a right knee condition 
and for bilateral hearing loss.  With regard to requirement 
(1), above, the Board notes that the RO sent the veteran a 
VCAA notice letter in October 2002 informing him of what was 
needed to establish entitlement to service connection for his 
claimed disabilities.  With regard to requirements (2) and 
(3), the Board notes that the RO's letters also notified him 
of his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the October 2002 letter explained that VA would obtain 
relevant records from any Federal agency (to include the 
military, VA, and the Social Security Administration), and 
that it would also make reasonable efforts to help him obtain 
other evidence (such as records from State or local 
governments, private doctors and hospitals, or current or 
former employers), but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  In the October 2002 letter, the 
veteran was also informed that VA would assist him by 
providing a medical examination or getting a medical opinion 
if it was necessary to make a decision on his claims.  In the 
October 2002 letter, the RO also informed the veteran of 
specific information still needed for each of his claims.  
Finally, with respect to requirement (4), the Board notes 
that it does not appear from the record that the veteran has 
explicitly been asked to provide "any evidence in [his] 
possession that pertains to" his service connection claims.  
However, as a practical matter, the veteran has been amply 
notified of the need to provide such evidence.  In addition, 
the RO issued him a SSOC in January 2004 that contained the 
complete text of 38 C.F.R. § 3.159(b)(1).  Given this 
correspondence, it seems untenable that the veteran would 
have refrained from submitting any other relevant evidence he 
might have had.  Accordingly, the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in his possession.  

The Board is aware that, in concluding that any applicable 
VCAA notice requirements have been satisfied, the Board has 
relied on communications other than the RO's formal VCAA 
notice letter to the veteran dated in October 2002.  However, 
at bottom, what the VCAA seeks to achieve is to give the 
veteran notice of the elements outlined above.  Once that has 
been done-irrespective of whether it has been done by way of 
a single notice letter, or via more than one communication-
the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004).

In Pelegrini, the Court also held, in part, that notice 
required by 38 U.S.C. § 5103(a) must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a service-connection claim.  
The Court also clarified that where notice required by 
38 U.S.C. § 5103(a) was provided to a claimant after the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits, the Board was not 
required to automatically remand the claim.  It was 
reiterated that the Board must provide notice consistent with 
the following:  U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Court further noted that the Board must ensure 
that the veteran is provided with "content-complying 
notice" unless it can make "findings on the completeness of 
the record or on other facts permitting conclusion of lack of 
prejudice from improper notice".  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

The Board notes that the October 2002 letter from the RO was 
sent to the veteran after the RO's April 1999 rating decision 
that is the basis of the veteran's appeal.  As discussed 
above, the content of the notice provided to the veteran in 
the October 2002 letter by the RO fully complied with the 
requirements of U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004), Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In addition, in this case, after notice was 
provided, the veteran's claims for entitlement to service 
connection were readjudicated in a supplemental statement of 
the case issued in January 2004.      

The Board finds that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to the October 2002 letter and the 
January 2004 SSOC.             

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

In this case, the January 2004 SSOC sent by the RO to the 
veteran included notice that the appellant had a full year to 
respond to a VCAA notice.  Under the Veterans Benefits Act of 
2003, it is now permissible for VA to adjudicate a claim 
before the expiration of the statutory one-year period 
provided for response after VCAA notice.  This provision is 
retroactive to the date of the VCAA, November 9, 2000.  See 
Veterans Benefits Act of 2003, Pub.L. 108-183, § 701, 117 
Stat. 2651 (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(b)). 

The Board finds that any duty to notify the claimant of the 
evidence necessary to substantiate his claims has been 
satisfied by the October 2002 letter and January 2004 SSOC 
issued by the RO.  The Board concludes that any defect in the 
notice requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.
 
B.  The Duty to Assist

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
As noted above, the RO sent the veteran letters in October 
2002 and September 2003, and a supplemental statement of the 
case (SSOC) dated in April 2004, which informed him that VA 
would assist in obtaining identified records, but that it was 
the veteran's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claims 
for entitlement to service connection for a right knee 
condition and for bilateral hearing loss.  VA has obtained VA 
outpatient treatment records identified by the veteran and 
provided him multiple VA examinations to evaluate the nature 
and extent of his claimed knee and hearing loss disabilities.  
The Board notes that the veteran failed to report to a VA 
orthopedic examination scheduled in November 2003.  In the 
October 2002 VCAA notice letter, the veteran was informed 
that failure to report for an examination may result in a 
denial of his claim.  In addition, the veteran was afforded 
two prior VA orthopedic examinations in June 1998 and 
September 2003 in order to evaluation his claimed right knee 
disability.  See 38 C.F.R. § 3.159(c)(4) (2004).

The Board concludes that sufficient evidence to decide the 
claims has been obtained and that any defect in the 
development requirements of the VCAA that may exist in this 
instance would not be prejudicial to the appellant.


ORDER

Entitlement to service connection for right knee condition is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is denied.


REMAND

The Board has reviewed the claims file and identified certain 
assistance that must be rendered to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5100 
et seq. (West  2002).  However, it is the RO's responsibility 
to ensure that all appropriate development is undertaken in 
this case.

Due to the invalidation of 38 C.F.R. § 19.9(a)(2) by the 
United States Court of Appeals for the Federal Circuit, this 
case must now be returned to the RO for additional 
development.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Evidence of record indicates that the veteran was 
hospitalized during active service in September 1966 and in 
November 1966 at the U.S. Army Hospital at Fort Polk, LA.  
The Board notes that additional hospital records from 
treatment during active service may exist.  VA will make as 
many requests as are necessary to obtain relevant records 
from a Federal Department or agency, and will end its efforts 
only if VA concludes that the records do not exist or that 
further efforts would be futile.  See 38 C.F.R. § 3.159 
(c)(2) (2004).   

Under 38 C.F.R. § 3.159(c)(4) (2004), VA will provide an 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but:  1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  

Based upon the notation of chronic left knee problems made in 
August 1966 contained in the veteran's service medical 
records and current diagnoses of osteoarthritis and 
degenerative arthritis in the left knee, the Board finds that 
it must obtain a medical examination to identify the current 
nature and extent of the veteran's claimed left knee 
disability.    

In the October 2004 hearing transcript, the veteran claimed 
that he suffered from head trauma and eye disabilities after 
the documented September 1966 injury during service.  In the 
veteran's February 1967 medical history report, the examiner 
noted that the veteran had suffered from a head injury.  In a 
June 1998 VA eye examination report, the examiner listed a 
diagnosis of traumatic neuropathy due to service related 
trauma.  The Board finds that, based on the evidence 
discussed above, it must obtain a medical examinations to 
identify the current nature and extent of the veteran's 
claimed residuals of head trauma disability as well as to 
identify the current nature and extent of the veteran's 
claimed eye disability.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 
38 C.F.R. §§ 3.158 and 3.655 (2004).  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain legible copies 
of the veteran's service hospital records 
concerning admissions at the U.S. Army 
Hospital, Fort Polk, LA in September 1966 
and November 1966.  The veteran had 
active service in the Army from June 1966 
to February 1967.  If no service 
hospitalization records can be found, or 
if they have been destroyed, ask for 
specific confirmation of that fact and 
whether further efforts to obtain the 
records would be futile. 

2.  The RO should then schedule the 
veteran for a VA examination to determine 
whether he has current left knee 
disability related to disease or injury 
during his active military service.  For 
each diagnosis made, the examiner should 
indicate whether it is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.   

3. The RO should then schedule the 
veteran for a VA examination to determine 
whether the veteran has an eye disability 
due to injury sustained in September 1966 
during service.  For each diagnosis made, 
the examiner should indicate whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the diagnosed eye disability was 
incurred in or aggravated by service.  
The claims folder should be made 
available to the examiner for review.    

4.  The RO should then schedule the 
veteran for a VA examination to determine 
whether the veteran suffers from any 
residuals of head trauma (including 
blackouts, knot of head, and tinnitus).  
For each diagnosis made, the examiner 
should indicate whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the diagnosed 
disability was incurred in or aggravated 
by service.  The claims folder should be 
made available to the examiner for 
review.   

5.  Thereafter, the RO should 
readjudicate the veteran's claims for 
entitlement to service connection for 
left knee condition, entitlement to 
service connection for eye condition, and 
entitlement to service connection for 
residuals of head trauma, including 
blackouts, knot on the head, and 
tinnitus.  If the claims remain denied, 
the RO should issue a SSOC to the veteran 
and his representative, and they should 
be given an opportunity to respond, 
before the case is returned to the Board.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits since January 2004.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


